Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144764                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 144764
                                                                   COA: 306623
                                                                   Kent CC: 08-002437-FH;
  JOSEPH JOVAN-MARCUS WARD,                                        09-001873-FH
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the January 13, 2012
  order of the Court of Appeals is considered, and it is DENIED as moot. The trial court
  granted the defendant’s post-sentencing request for jail credit, as demonstrated by the
  amended judgment of sentence, entered September 22, 2011.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2012                       _________________________________________
           s0618                                                              Clerk